Hayes and Balio, JJ.
(dissenting in part). We respectfully dissent in part. In our view, Supreme Court erred in granting that part of plaintiffs motion seeking partial summary judgment on the issue of liability under Labor Law § 240 (1). Plaintiffs slide down the roof, rather than off the roof, is not the type of hazard that Labor Law § 240 (1) was designed to protect against (see, Moore v Elmwood-Franklin School, 249 AD2d 923, lv denied 92 NY2d 1001; Doty v Eastman Kodak Co., 229 AD2d 961, lv dismissed in part and denied in part 89 NY2d 855). We therefore would modify the order by denying that part of plaintiffs motion seeking partial summary judgment on the issue of liability under Labor Law § 240 (1) and granting that part of defendant’s cross motion seeking summary judgment dismissing that claim. (Appeal from Order of Supreme Court, Erie County, Sconiers, J. — Summary *811Judgment.) Present — Pine, J. P., Hayes, Wisner, Scudder and Balio, JJ.